Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 2/9/21 has been entered. Claim 15 has been added.  Claims 1, 3-4, 6, and 11 have been amended.  Claims 1-15 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/10/20.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven M. Jensen (Reg. No. 42,693) on 2/16/21.

The application has been amended as follows: 

Claim 1 (currently amended):	 A condensate discharge device of an intercooler for a vehicle, including a cooler core disposed between an inlet tank and an outlet tank and configured to cool air introduced from the inlet tank and discharge the cooled air to the outlet tank, the condensate discharge device comprising: 
an ejector hose disposed between the inlet tank and the outlet tank to form a flow path for an air flow between the inlet tank and the outlet tank; 
an ejector housing disposed on one side of the outlet tank, wherein condensate collected in the outlet tank is introduced into the ejector housing; and 
an ejector nozzle disposed in the ejector housing and configured to inject air introduced from the ejector hose into an inner space of the outlet tank, and when injecting the air introduced from the ejector hose, to inject the condensate, which is introduced from the outlet tank into the ejector housing, injecting the inner space of the outlet tank with the air, 
wherein the ejector housing includes a nozzle insertion portion into which a rear end portion of the ejector nozzle is inserted, 
wherein a rear end portion of the ejector hose is connected to a front end portion of the ejector nozzle[[.]], and
wherein the nozzle insertion portion of the ejector housing, the rear end portion of the ejector nozzle, the rear end portion of the ejector hose, and the front end portion of the ejector nozzle are concentrically disposed with one another.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the nozzle insertion portion of the ejector housing, the rear end portion of the ejector nozzle, the rear end portion of the ejector hose, and the front end portion of the ejector nozzle are concentrically disposed with one another” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-14.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/2/21

/JESSE S BOGUE/Primary Examiner, Art Unit 3746